Case 1:19-cv-00992-KD-M Document 45 Filed 04/15/21 Page 1 of 2                         PageID #: 297




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 DONALD HAWKINS, as the Personal                   *
 Representative of the Estate of                   *
 LAWRENCE FRED HAWKINS,                            *
 Deceased,                                         *
                                                   *
          Plaintiff,                               *
                                                   *
 v.                                                *     CASE NO. 1:19-cv-00992-KD-M
                                                   *
 CITY OF PRICHARD, ALABAMA                         *
 and JONATHAN MURPHY,                              *
 Individually and in his official capacity         *
 as a Police Officer,                              *
                                                   *
          Defendants.                              *

                           JOINT STIPULATION FOR DISMISSAL

         COME NOW Plaintiff Donald Hawkins, as the Personal Representative of the Estate of

Lawrence Fred Hawkins, and Defendants City of Prichard and Jonathan Murphy, by and through

their respective attorneys, and stipulate to the dismissal of all claims in this action, with prejudice,

each party to bear its own costs.



 /s/ Rodney F. Barganier                               /s/ Daryl K. Washington (by consent)
 RODNEY F. BARGANIER (BAR125)                          DARYL K. WASHINGTON
 Attorney for Plaintiff                                Attorney for Plaintiff
 BARGANIER LAW GROUP, LLC                              State Bar No. 24013714 (Admitted Pro Hac
 2730 Ensley Avenue                                    Vice)
 Birmingham, AL 35218                                  WASHINGTON LAW FIRM, P.C.
 (205) 776-1776 T                                      325 N. St. Paul St., Suite 3950
 (205) 278-8557 F                                      Dallas, TX 75201
 Email: rfb@barganierlaw.net                           (214) 880-4883 T
                                                       (214) 751-6685 F
                                                       Email: dwashington@dwashlawfirm.com




{05910224.1}                                       1
Case 1:19-cv-00992-KD-M Document 45 Filed 04/15/21 Page 2 of 2                     PageID #: 298




 /s/ Thomas O. Gaillard III (by consent)            /s/ Mark L. Redditt (by consent)
 THOMAS O. GAILLARD III (GAILT9459)                 MARK L. REDDITT (REDDM5141)
 Attorney for Defendant Jonathan Murphy             H. FINN COX, JR. (COXHE6462)
 HELMSING, LEACH, HERLONG,                          Attorneys for Defendant the City of Prichard
      NEWMAN & ROUSE, P.C.                          MAYNARD COOPER & GALE, PC
 Post Office Box 2767                               11 North Water Street, Suite 24290
 Mobile, AL 36652                                   Mobile, AL 36602-5024
 (251) 432-5521                                     Telephone: (251) 432-0001
 E-Mail: tog@helmsinglaw.com                        Facsimile: (251) 432-0007
                                                    mredditt@maynardcooper.com
                                                    fcox@maynardcooper.com




                                CERTIFICATE OF SERVICE

       I hereby certify that, on April 15, 2021, I electronically filed the foregoing document with
the Clerk of Court using the CM/ECF system, which will send notification of the filing of the
foregoing to all counsel of record.

                                                     /s/ Rodney F. Barganier
                                                     RODNEY F. BARGANIER




{05910224.1}                                    2
